 


109 HR 6364 IH: Eurasia Foundation Act
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6364 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Gallegly (for himself, Mr. Lantos, Ms. Ros-Lehtinen, Mr. Wexler, and Mr. Ackerman) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To authorize grants to the Eurasia Foundation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Eurasia Foundation Act. 
2.Findings and purposes 
(a)FindingsThe Congress finds that— 
(1)there has been established in the District of Columbia a private, nonprofit corporation known as the Eurasia Foundation (hereafter in this Act referred to as the Foundation), which is not an agency or establishment of the United States Government; 
(2)in recognition of the valuable contributions of the Foundation to long-range United States foreign policy interests, the United States Government has, through the United States Agency for International Development and the Department of State, provided financial support for the Foundation; and 
(3)it is in the interest of the United States, and the further strengthening of cooperation with the nations of the region, to establish a more permanent mechanism for United States Government financial support for the ongoing activities of the Foundation, while preserving the independent character of the Foundation. 
(b)PurposesThe purposes of the Foundation are— 
(1)to promote civil society, private enterprise, and sound public administration and policy in the former Soviet Union and in lending encouragement and assistance to local citizens in their own efforts to develop more open, just, and democratic societies; 
(2)to strengthen indigenous institutions that foster national development, constructive social change, equitable economic growth, and cooperative international relationships that are fully consistent with and supportive of long-term United States interests in Eurasia; and 
(3)to conduct programs in response to initiatives in the region that would be difficult or impossible for an official United States entity, and, as a result of its position in the Eurasia region, to respond quickly and flexibly to meet new opportunities. 
3.Grants to the foundation 
(a)In generalThe Secretary of State shall make an annual grant to the Foundation to enable the Foundation to carry out its purposes as specified in section 2(b). Such grants shall be made with funds specifically appropriated for grants to the Foundation. Such grants shall be made pursuant to a grant agreement between the Secretary and the Foundation which requires that grant funds will only be used for activities the Board of Directors of the Foundation determines are consistent with the purposes described in section 2(b), and that the Foundation will otherwise comply with the requirements of this Act. The grant agreement may not require the Foundation to comply with requirements other than those specified in this Act. 
(b)Use of fundsFunds so granted may be used by the Foundation to carry out the purposes described in section 2(b), and otherwise applicable limitations on the purposes for which funds appropriated to the Department of State may be used shall not apply to funds granted to the Foundation. 
(c)Rule of constructionNothing in this Act shall be construed to make the Foundation an agency or establishment of the United States Government or to make the members of the Board of Directors of the Foundation, or the officers or employees of the Foundation, officers or employees of the United States. 
(d)OversightThe Foundation and its grantees shall be subject to the appropriate oversight procedures of the Congress. 
(e)Other fundingThe Foundation shall have authority to accept funding from non-United States Government sources to complement United States Government funding. 
4.Eligibility of the Foundation for grants 
(a)Compliance with statutory requirementsGrants may be made to the Foundation under this Act only if the Foundation agrees to comply with the requirements specified in this section and elsewhere in this Act. 
(b)Funding for covered programs onlyThe Foundation may provide funding only for programs that are consistent with the purposes set forth in section 2(b). 
(c)Compensation for officers and employees of the foundationIf an individual who is an officer or employee of the United States Government serves as a member of the Board of Directors or as an officer or employee of the Foundation, that individual may not receive any compensation or travel expenses in connection with service performed for the Foundation. 
(d)Prohibition respecting financial mattersThe Foundation shall not issue any shares of stock or declare or pay any dividends. No part of the assets of the Foundation shall inure to the benefit of any member of the Board of Directors of the Foundation, any officer or employee of the Foundation, or any other individual, except as salary or reasonable compensation for expenses incurred in the performance of duties to the Foundation.  
(e)Audit of accounts; reporting requirements 
(1)Audit of accountsThe accounts of the Foundation shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants or independent licensed public accountants certified or licensed by a regulatory authority of a State or other political subdivision of the United States. 
(2)Reporting requirementsThe report of each such independent audit shall be included in the annual report required by subsection (h) of this section. The audit report shall set forth the scope of the audit and include such statements as are necessary to present fairly the Foundation’s assets and liabilities, surplus or deficit, with an analysis of the changes therein during the year, supplemented in reasonable detail by a statement of the Foundation’s income and expenses during the year, and a statement of the application of funds, together with the independent auditor’s opinion of those statements. 
(f)Audit of financial transactions 
(1)Audit of financial transactionsThe financial transactions of the Foundation for each fiscal year may be audited by the Government Accountability Office in accordance with such principles and procedures and under such rules and regulations as may be prescribed by the Comptroller General of the United States. 
(2)Reporting requirementsA report of each such audit shall be made by the Comptroller General to the Congress. The report to the Congress shall contain such comments and information as the Comptroller General may deem necessary to inform the Congress of the financial operations and condition of the Foundation, together which such recommendations with respect thereto as the Comptroller General may deem advisable. A copy of each report shall be furnished to the President and to the Foundation at the time submitted to the Congress. 
(g)Recordkeeping requirements; audit and examination of books 
(1)Recordkeeping requirementsThe Foundation shall ensure that each recipient of assistance provided through the Foundation under this Act keeps such records as may be reasonably necessary to fully disclose the amount and the disposition by such recipient of the proceeds of such assistance, the total cost of the project or undertaking in connection with which such assistance is given or used, and the amount and nature of that portion of the cost of the project or undertaking supplied by other sources, and such other records as will facilitate an effective audit. 
(2)Audit and examination of booksThe Foundation shall ensure that it, or any of its duly authorized representatives, shall have access for the purpose of audit and examination to any books, documents, papers, and records of the recipient that are pertinent to assistance provided through the Foundation under this Act. The Comptroller General of the United States or any duly authorized representative of the Comptroller General shall also have access thereto for such purpose. 
(h)Annual report; contents; testimony respecting reportNot later than March 31 of each year, the Foundation shall submit an annual report for the preceding fiscal year to the President for transmittal to the Congress. The report shall include a comprehensive and detailed report of the Foundation’s operations, activities, financial condition, and accomplishments under this Act and may include such recommendations as the Foundation deems appropriate. 
(i)Grantee; conflict of interestA member of the Board of Directors of the Foundation who serves as a member of the board of directors or an officer of a grantee of the Foundation may not receive compensation for their services but shall be entitled to reimbursement for travel and other expenses incurred by them in connection with their duties on behalf of such grantee. 
5.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act $20,000,000 for fiscal year 2008 and such sums as may be necessary for each of the fiscal years 2009 and 2010. 
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriation under subsection (a) are authorized to remain available until expended. 
 
